247 Ga. 524 (1981)
277 S.E.2d 54
HOOD
v.
MAYOR & ALDERMEN OF THE CITY OF SAVANNAH et al. KINARD
v.
MAYOR & ALDERMEN OF THE CITY OF SAVANNAH et al. RAY
v.
MAYOR & ALDERMEN OF THE CITY OF SAVANNAH et al. SIMS
v.
MAYOR & ALDERMEN OF THE CITY OF SAVANNAH et al.
37308, 37309, 37310, 37311.
Supreme Court of Georgia.
Decided April 21, 1981.
Robert M. Ray, Jr., for appellants.
Clarence L. Martin, James B. Blackburn, Stanley E. Harris, Jr., for appellees.
MARSHALL, Justice.
In these consolidated appeals, the appellants seek to attack the constitutionality of the procedure established in City of Savannah Code § 7-1036 for the imposition of fines arising from parking meter violations. In each case, a hearing was conducted in the Recorder's Court of Savannah, and the appellants were ordered to pay the fines. A petition for writ of certiorari was dismissed by the Chatham Superior Court. These appeals follow.
The dismissal of the petition for writ of certiorari by the superior court must be affirmed, because nowhere in the records of these cases has the municipal ordinance under attack been pleaded and proved. Neither a trial court nor an appellate court may judicially notice a municipal ordinance. Mayor &c. of Savannah v. T.W.A., Inc., 233 Ga. 885 (214 SE2d 370) (1975) and cits. Where an ordinance of a municipality is relied upon, it must be pleaded and proved in the trial court. Hernandez v. Bd. of Commrs. of Camden County, 242 Ga. 76 (247 SE2d 870) (1978) and cits.
Judgment affirmed. All the Justices concur.